COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Rosa Serrano d/b/a The Lens Factory,          §              No. 08-15-00044-CV

                      Appellants,              §                 Appeal from the

 v.                                            §           County Court at Law No. 7

 City Bank and Old Republic National Title     §            of El Paso County, Texas
 Insurance Company,
                                               §             (TC# 2015-DCV-1079)
                       Appellees.
                                               §
                                          ORDER
       Pending before the Court is Appellant’s request to seal documents attached to the

motion. Appellant’s motion to seal the records is denied. The Court will not post the motion or

the documents to the web. See TEX.R.APP.P. 9.9(e).

       IT IS SO ORDERED this 8th day of June, 2016.


                                             PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.
(Hughes, J., not participating)